Citation Nr: 1204612	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-23 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a right hand disorder.

3.  Entitlement to service connection for a disorder of both legs.

4.  Entitlement to service connection for a disorder of both arms.

5.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

6.  Entitlement to a disability rating in excess of 20 percent for post-surgical degenerative disc disease of the cervical spine.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982, and from February 2003 to August 2003, with additional active service in 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

Initially, the Board observes that the majority of the Veteran's service treatment records are not contained in his VA claims file.  The RO has executed a memorandum of unavailability, which details the steps undertaken to search for them.  However, the Board notes that the initial April 2008 request for the Veteran's service treatment records made to the appropriate repository of the Kentucky National Guard contains incorrect dates for the Veteran's service.  Given the importance of service treatment records in claims for service connection, the Board is of the opinion that another request should be made, using the correct service dates.  

Right hand, right foot, both arms, both legs

Subsequent to the most recent RO adjudication of these claims for service connection, the Veteran's attorney submitted additional medical evidence pertaining to the Veteran's right hand, right foot, arms, and legs.  This evidence has not been reviewed by the RO in conjunction with an adjudication of the claims.  Therefore, the claim must be reevaluated based on all the evidence of record.  

The Veteran's attorney also raised the question of whether the Veteran's extremity impairments may be secondary to, or proximately caused by his service connected back disabilities.  This theory of entitlement had not been previously considered.  Before the Board may address an issue not considered by the RO, it must consider whether the veteran has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, an opportunity to address the question at a hearing, and if not, whether he has been prejudiced by being denied those opportunities.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Furthermore, these questions involving medical causation require additional medical evidence for a fully-informed adjudication.  Therefore, upon remand, further medical evidence as to the nature of the Veteran's current disabilities should be obtained, and if indicated, medical opinion as to the etiology of the disabilities involving his right hand, right foot, arms, and legs should also be obtained.

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Veteran's claim for service connection for PTSD was denied by the RO for two reasons.  First, the Veteran has not shown that he has a medical diagnosis of PTSD.  None of the medical evidence of record indicates such a diagnosis, and the report of the VA examination conducted for the purposes of establishing a diagnosis of PTSD reflects that the examiner was unable to assign a diagnosis of PTSD, as the Veteran did not meet the criteria set forth in DSM-IV.  

Secondly, the Veteran's claim was denied on the basis that he has not submitted a confirmed stressor event.  The Veteran has submitted a very specific stressor story to support his claim that he has PTSD.  The details of the story were not able to be verified by the military historians who perform research aimed at corroborating such events, however.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  "(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Veteran's claim has not been reviewed in light of this newly-relaxed evidentiary standard involving stressor events.  Given the other descriptions of the Veteran's service in Iraq and Kuwait, it is within the realm of possibility that he may have experienced situations such as those described in the newly-amended regulation.  Therefore, due process requires that such development and review occur at the RO level prior to further Board involvement.

Cervical spine

The RO granted the Veteran's claim for service connection for degenerative joint disease of the cervical spine in May 2010.  The Veteran was notified of the grant in the same month.  The Veteran's attorney disagreed with the disability rating assigned in May 2011.  The Board finds that this May 2011 statement constitutes a notice of disagreement with the May 2010 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has not yet had the opportunity to issue a statement of the case however.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires. 

Unemployability

The Veteran and his attorney claim that he is unable to work due to service-connected disabilities.  In a recent decision, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserts that his service-connected back disabilities preclude employment.  When Board review "reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue of the claimant's entitlement to such a benefit or, if appropriate, to remand the issue to the RO for development and adjudication of the issue."  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  Therefore, because the claim for a total disability rating based upon unemployability due to service-connected disabilities has been raised, and is deemed to be intertwined with the claim for an increased disability rating for the Veteran's cervical spine, it is also remanded for evidentiary and procedural development prior to adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make another attempt to secure the veteran's service treatment records through official channels, using the Veteran's correct dates of service.

2.  The RO should obtain the names and addresses of all medical care providers who have treated the veteran for his claimed disabilities since 2008, the date of the most recent medical records contained in his claims file.  After securing the necessary release, the RO should obtain these records for inclusion in the file.

3.  After receiving the above-requested medical evidence, the RO should review it for information regarding the etiology of the Veteran's right hand, right foot, arms, and legs disorders.  If indicated, the Veteran should be scheduled for a VA medical examination for the purpose of identifying any secondary connection to the Veteran's service-connected spine disabilities.

4.  The Veteran should be offered another opportunity to submit evidence showing he has PTSD related to his experiences during service.  Any additional evidentiary development indicated, such as additional stressor verification, or another VA psychiatric examination for the purpose of establishing a diagnosis of PTSD, should be accomplished.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record, to include all evidence added to the record after the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

6.  The RO should furnish the Veteran with a statement of the case pertaining to the issue of entitlement to an initial increased disability rating for degenerative joint disease of the cervical spine.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

7.  The RO should develop and adjudicate the issue of entitlement to a total disability rating based upon unemployability due to service-connected disabilities, providing the Veteran with appropriate notice and the opportunity to respond at every point in the process.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

